PER CURIAM
Defendant appeals his convictions for numerous drug-related crimes, arguing that the trial court erred in failing to determine whether he was eligible for court-appointed counsel, in failing to inform him of the dangers of self-representation, and in requiring him to represent himself at trial. The state concedes that the trial court’s failure to advise defendant of the dangers of self-representation requires reversal of his convictions. See generally State v. Meyrick, 313 Or 125, 831 P2d 666 (1992). We agree that the record does not show that defendant knowingly and intelligently waived his right to counsel. In fact, the record reflects that defendant did not wish to represent himself at trial. We therefore accept the state’s concession of error.
Reversed and remanded.